Citation Nr: 0719790	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  97-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from July 1952 to May 1955 and 
January 1991 to February 1991.  The record indicates that the 
veteran also served in the Air Force Reserves from 1973 to 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office, which denied service connection for, amongst 
other issues, bilateral hearing loss.  Subsequently, the 
veteran moved and his claim is now under the jurisdiction of 
the Albuquerque, New Mexico Regional Office (RO).

In February 1999, the Board denied the claim for service 
connection for bilateral hearing loss.  That decision was 
vacated and the case remanded back to the Board in a December 
8, 2000 Order of the United States Court of Appeals for 
Veterans Claims (CAVC), for readjudication pursuant to the 
Veterans Claims Assistance Act of 2000. 

The Board remanded the case to the RO in August 2001, to 
schedule the veteran for a Board hearing.  In April 2004, the 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ).  The case was again 
remanded in March 2005 for further medical development.  In 
February 2006, the veteran's claim was once again remanded 
for further medical development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current bilateral hearing loss is 
a result of his noise exposure while flying on the C-141 
airplanes during his 20 years in the Air Force Reserves, and 
during his active his service from January 1991 to February 
1991.

In February 2006, the Board remanded the instant claim in 
order to obtain an opinion as to whether it was at least as 
likely as not that his current hearing loss was related to 
his noise exposure during his active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA).  The 
RO was to provide the examiner with a list of all of the 
veteran's periods of ACDUTRA, INACDUTRA, and active duty 
periods.  A review of the record reveals that the examiner 
only gave an opinion as it relates to the veteran's active 
duty service in 1991.  Unfortunately, it is necessary to 
remand the claim again, as no opinion was provided regarding 
the veteran's ACDUTRA and INACDUTRA periods, nor did the 
examiner's opinion address hearing loss which was recorded 
during those periods.

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).

The Board notes that subsequent to the February 2007 
supplemental statement of the case the veteran submitted 
additional private medical evidence pertinent to his claim.  
The veteran did not submit a waiver of RO review of this 
newly submitted evidence.  Accordingly RO review of this 
evidence is required prior to Board review of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a list 
of the veteran's period of ACDUTRA and 
INACDUTRA service.  A list of the 
veteran's accrued points for retirement 
purposes is not helpful in this regard.  
If this information is unable to be 
compiled, the steps taken to obtain this 
information should be associated with the 
claims file.  Additionally, the veteran 
should be contacted and given an 
opportunity to supply this information.

2.  Refer the claims file to an 
audiologist for a review of the veteran's 
service medical records and the listing of 
the veteran's periods of ACDUTRA and 
INACDUTRA during his reserve service.  The 
audiologist should specifically state that 
he/she has reviewed the veteran's 
audiometric reports and physical 
examination reports reflecting the 
veteran's hearing acuity, dated from 
October 1973 to March 1992.  The 
audiologist should also indicate review of 
an August 2006 letter from the Albuquerque 
Hearing Associates.  The audiologist 
should then give an opinion as to whether 
it is at least a likely as not that the 
veteran's current hearing loss is related 
to any noise exposure during a verified 
period of ACDUTRA or INACDUTRA service.  
The audiologist should provide reasons and 
bases for all opinions provided.

3.  Review the claims files to ensure that 
all of the above requested development has 
been completed.  In particular, ensure 
that the VA medical opinion complies fully 
with the above instructions, and if not, 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Upon completion of the above requested 
development, and any other necessary 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, and show 
consideration of all evidence received 
since the February 2007 supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



